Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered April 21, 1994, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 10 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility and identification issues were properly placed before the trier of fact and we find no reason to disturb its findings.
Defendant’s contention that the People were collaterally estopped from establishing the applicability of his first violent felony conviction for purposes of sentencing him as a persistent violent felony offender is unpreserved for appellate review (see, People v Acosta, 180 AD2d 505, lv denied 80 NY2d 827; People *456v Bosilkofski, 134 AD2d 869; see also, People v Proctor, 79 NY2d 992), and we decline to review it in the interest of justice. Were we to review it, we would find that the doctrine does not apply in the present circumstances (see, People v Sailor, 65 NY2d 224, 228-229, cert denied 474 US 982). Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.